

116 S2863 IS: E Visa Integrity Act of 2019
U.S. Senate
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2863IN THE SENATE OF THE UNITED STATESNovember 14, 2019Mr. Lee (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to modify the eligibility criteria for E visas.
	
 1.Short titleThis Act may be cited as the E Visa Integrity Act of 2019. 2.Modification of eligibility criteria for E visasSection 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)) is amended to read as follows:
			
 (E)an alien entitled to enter the United States under and in pursuance of the provisions of a treaty of commerce and navigation between the United States and the foreign state of which the alien is a national (or, in the case of an alien who acquired the relevant nationality through a financial investment, the foreign state of which the alien is a national and in which the alien has been domiciled for a continuous period of not less than 3 years at any point before applying for a nonimmigrant visa under this subparagraph) and the spouse and children of any such alien if accompanying or following to join the alien—
 (i)solely to carry on substantial trade, including trade in services or trade in technology, principally between the United States and the foreign state of which the alien is a national;
 (ii)solely to develop and direct the operations of an enterprise in which the alien has invested, or is actively in the process of investing, a substantial and economically impactful amount of capital; or
 (iii)solely to perform services in a specialty occupation in the United States if the alien is a national of the Commonwealth of Australia and with respect to whom the Secretary of Labor determines and certifies to the Secretary of Homeland Security and the Secretary of State that the intending employer has filed with the Secretary of Labor an attestation under section 212(t)(1)..